i          i       i                                                                  i       i      i




                                 MEMORANDUM OPINION

                                        No. 04-08-00708-CV

                                        Stephen Lee GRAY,
                                      Appellant/Cross-Appellee

                                                   v.

                                       Martha Ellen GRAY,
                                      Appellee/Cross-Appellant

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-18391
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 15, 2009

DISMISSED

           On June 9, 2009, notice was given to Martha Gray that her cross-appeal was subject to

dismissal pursuant to Texas Rule of Appellate Procedure 38.8(a)(1). Martha was given fifteen days

to explain why the cause should not be dismissed for failure to file a brief. To date, no response has

been filed. There being no satisfactory explanation for the failure to timely file the brief, the cross-

appeal is dismissed for want of prosecution. See TEX . R. APP . P. 38.8; 42.3.

                                                               PER CURIAM